Citation Nr: 0943202	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetic polyneuropathy of the left lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetic polyneuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971 and March 1974 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that in the March 2005 rating decision the RO 
also denied the Veteran's claim for service connection of 
posttraumatic stress disorder (PTSD).  The Veteran initially 
filed a notice of disagreement (NOD) with respect to this 
denial, but later withdrew his NOD.  See Statement 
accompanying October 2005 substantive appeal (VA Form 9).  
Accordingly, this issue is not before the Board.

In May 2008, the Veteran submitted a letter from his employer 
and waived initial RO consideration thereof.  Accordingly, 
the Board may consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2009).

The Veteran was provided a Videoconference Board hearing in 
September 2009.  A transcript of the testimony offered at 
this hearing has been associated with the record.

The Board also notes that at the Board hearing the Veteran 
indicated that he last had "substantial gainful" employment 
in 2007, thus raising a claim for a total disability 
evaluation based on individual unemployability (TDIU).  This 
claim is not necessarily inextricably intertwined with the 
claims on appeal, and may be properly referred for 
appropriate development and adjudication.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote 
that claims for increased evaluations and TDIU claims may be 
separately adjudicated).  The TDIU claim, therefore, is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Also, a review of the record reveals that the Veteran has 
regularly sought treatment at the Oklahoma City VA medical 
center and that the latest records from this facility are 
dated in October 2006.  It thus appears that there may be 
relevant VA records outstanding that could substantiate the 
Veteran's claims.  VA is under a duty to obtain records in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Accordingly, upon remand of this matter, the 
AMC/RO should attempt to the Veteran's up-to-date VA medical 
records and associate them with the claims file.

The Veteran was last provided a VA examination to address the 
severity of his polyneuropathy of the lower extremities in 
November 2006.  He has asserted that this disorder has gotten 
"extremely worse" since this examination.  See September 
2009 Board hearing transcript.  He is competent to relate 
this observation.   See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  When it is indicated that the severity of 
a service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Accordingly, a remand for additional 
VA examination is necessary.

The Board also notes that the Veteran submitted a letter from 
his employer, dated in April 2008, which notes occupational 
impairment.  On remand, the RO should ascertain whether the 
issue of entitlement to an extraschedular evaluation has been 
raised by the claimant or is reasonably raised by the 
evidence of record and if so, whether referral for 
consideration of an extraschedular evaluation is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's up-to-date VA 
medical records, particularly those from 
the Oklahoma City VA Medical Center.

Perform any and all follow-up as 
necessary, and document negative results.

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
severity of his service-connected 
polyneuropathy of the left and right lower 
extremities.  The claims folder should be 
made available to the examiner and the 
examiner is asked to note that the claims 
file was reviewed.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if any requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
claims currently on appeal and determine 
whether extraschedular consideration has 
been raised by the claimant or the record.  
If the determination of these claims 
remains unfavorable to the appellant, 
issue a supplemental statement of the case 
and provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


